Exhibit 10.5.2

 



CONSENT AND SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT

 

CONSENT AND SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this
“Amendment”), dated as of January 11, 2018, among PRIORITY HOLDINGS LLC, a
Delaware limited liability company (“Borrower”), the Guarantors party hereto,
each of the Lenders party hereto and GOLDMAN SACHS SPECIALTY LENDING GROUP,
L.P., as administrative agent under the Credit Agreement referred to below (in
such capacity, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

PRELIMINARY STATEMENTS

 

WHEREAS, Borrower has entered into that certain Credit and Guaranty Agreement,
dated as of January 3, 2017, among the Borrower, the Guarantors party thereto
from time to time, the lenders party thereto from time to time (collectively,
the “Lenders” and each individually, a “Lender”), and Goldman Sachs Specialty
Lending Group, L.P., as Administrative Agent and Lead Arranger (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”);

 

WHEREAS, on the date hereof, the Guarantors intend to incur $67,500,000 of
additional Term Loans under Section 2.24(a)-(f) of the Senior Credit Agreement
(the “Incremental Senior Term Loan”) and, together with cash on hand of
approximately $3,800,000, (a) distribute a portion thereof to Borrower for
Borrower to consummate the Permitted Redemptions (as defined below) and (b) use
a portion thereof to pay certain fees, premiums, costs and expenses incurred in
connection with the transactions specified in the Senior Credit Agreement
Amendment and this Amendment (including, for the avoidance of doubt, the fees
and expenses related to this Amendment, and the other agreements, instruments
and documents to be executed and delivered in connection with this Amendment and
the incurrence of the Incremental Senior Term Loan);

 

WHEREAS, in connection therewith, pursuant to Section 10.05 of the Credit
Agreement, the parties hereto have agreed, subject to the satisfaction of the
conditions precedent to effectiveness set forth in Section 6 hereof, to amend
certain terms of the Credit Agreement as hereinafter provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:

 

SECTION 1.                  Rules of Construction. The rules of construction
specified in Section 1.03 of the Credit Agreement shall apply to this Amendment,
including the terms defined in the preamble and recitals hereto.

 

SECTION 2.                 Amendments to Credit Agreement. Subject to the
satisfaction (or waiver in writing by each Requisite Lender and the
Administrative Agent) of the conditions set forth in Section 6 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
in the appropriate alphabetical order the following new definitions:

 

“Permitted Redemption” means the redemption by Borrower of the following shares
of its Capital Stock: (x) 445,410 Class A Common Units from PCH Priority
Holdings LLC, (ii) up to 295,833.82 Class A Common Units from Priority
Investment Holdings LLC and (iii) 212,750 Class A Common Units from RJH
Consulting LLC; provided, that each of the following conditions shall have been
satisfied: (i) at the time of such Restricted Payment, no Default or Event of
Default then exists or would be caused thereby, (ii) such Restricted Payment
shall be made in compliance with applicable law and the Organizational Documents
of Borrower, (iii) prior to the consummation of such redemption, Borrower shall
have received a cash distribution from its Subsidiaries in an amount at least
equal to the aggregate purchase price paid in connection with the Permitted
Redemption, (iv) the aggregate purchase price paid by Borrower in connection
with such redemption shall not exceed $70,000,000.

 



 

 



 

“Second Amendment” means that certain Consent and Second Amendment to the Credit
and Guaranty Agreement, dated as of January 11, 2018, among Borrower the other
Credit Parties party thereto, each Lender party thereto and Administrative
Agent.

 

“Second Amendment Effective Date” means January 11, 2018.

 

(b)          Section 6.05(a)(v) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(v)          so long as no Event of Default shall have occurred and be
continuing or shall be caused thereby, Borrower may repurchase, redeem or
otherwise acquire or retire for value of any Capital Stock of Borrower held by
any current or former officer, director, employee or consultant of Borrower or
any of its Restricted Subsidiaries, or his or her estate, spouse, former spouse,
or family member (or for the payment of principal or interest on any
Indebtedness issued in connection with such repurchase, redemption or other
acquisition) in each case, pursuant to any equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement or benefit plan
of any kind; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Capital Stock in any Fiscal Year may not exceed
the greater of (x) $6,000,000 and (y) 12.5% of Consolidated Adjusted EBITDA
determined at the time of such repurchase, redemption, acquisition or retirement
of Capital Stock (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period;

 

(c)           Section 6.05(a) of the Credit Agreement is further amended by (i)
deleting the word “and” at the end of clause (viii), (ii) inserting “; and” at
the end of clause (ix) and (iii) adding the following new clause (x): “(x) on
the Second Amendment Effective Date, or within three Business Day’s thereof,
Borrower shall consummate the Permitted Redemption;”.

 

SECTION 3.                 CONSENT. Subject to the satisfaction (or waiver in
writing by each Requisite Lender and the Administrative Agent) of the conditions
set forth in Section 6 hereof, and in reliance on the representations,
warranties, covenants and agreements contained in this Amendment, to the extent
required under the Senior Subordination Agreement, each Agent and Lender hereby
consents to the Guarantors distributing the proceeds of the Incremental Senior
Term Loan to Borrower and the subsequent consummation of the Permitted
Redemption by Borrower in accordance with the terms of the Credit Agreement.

 

SECTION 4.                  Reference to and Effect on the Credit Agreement. On
and after the Second Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or text of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment. On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a “Credit Document”
under and as defined in the Credit Agreement and the other Credit Documents.

 



 2 

 



 

SECTION 5.                  Representations & Warranties; ACKNOWLEDGEMENTS. In
order to induce each Lender party hereto and the Administrative Agent to enter
into this Amendment, each Credit Party:

 

(a)           represents and warrants to each Lender and the Administrative
Agent on and as of the Second Amendment Effective Date, that:

 

(i)         Each Credit Party hereto has all requisite power and authority to
execute, deliver and perform its obligations under this Amendment and the Credit
Agreement, in each case, to which it is a party and to carry out the
transactions contemplated thereby.

 

(ii)        The execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on the part of each Credit Party that is
a party thereto.

 

(iii)       This Amendment has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

(iv)       Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the Second Amendment Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(b)           acknowledges and agrees for the benefit of each Lender and the
Administrative Agent on and as of the Second Amendment Effective Date, that:

 

(i)         no right of offset, recoupment, defense, counterclaim, claim, cause
of action or objection exists in favor of such Credit Party or Servicer against
any Agent or Lender arising out of or with respect to (x) the Obligations, this
Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or (z)
the administration or funding of the Loans;

 

(ii)        (x) Administrative Agent’s and the Lenders’ agreement to make the
amendments contained herein does not and shall not create (nor shall any Credit
Party rely upon the existence of or claim or assert that there exists) any
obligation of Administrative Agent or any Lender to consider or agree to any
further waiver, consent or amendment with respect to any Credit Document, and
(y) in the event that Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Amendment nor any other conduct of Administrative Agent
or any Lender shall be of any force and effect on Administrative Agent’s or any
Lender’s consideration or decision with respect thereto.

 



 3 

 



 

SECTION 6.                  Conditions Precedent. The effectiveness of this
Agreement is subject to the following conditions:

 

(a)           The Administrative Agent shall have received a duly authorized,
executed and delivered counterpart of the signature page to (i) to this
Amendment (whether the same or different counterparts) from each Credit Party
named on the signature pages hereto, the Administrative Agent and the Requisite
Lenders (ii) the Amendment to the Warrant from Borrower and Goldman Sachs & Co.
LLC.

 

(b)           The conditions to the Permitted Redemption shall have been
satisfied and the Permitted Redemption shall, contemporaneously with or within
three Business Days after the effectiveness of this Amendment, be consummated.

 

(c)           The Administrative Agent shall have received a certificate of
Borrower, dated as of the Second Amendment Effective Date, executed by a Senior
Officer of Borrower certifying that the conditions set forth in this Section 6
have been satisfied.

 

(d)           The Administrative Agent shall have received a copy of the
amendment to the Senior Credit Agreement (the “Senior Credit Agreement
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent.

 

(e)           The effectiveness of the Senior Credit Agreement Amendment shall
have occurred or shall occur concurrently with the effectiveness of this
Amendment.

 

(f)            Both immediately before and after giving effect to this
Amendment, (a) no Default or Event of Default shall have occurred or be
continuing or result therefrom and (b) the representations and warranties
contained in Section 5 of this Amendment shall be true and correct.

 

(g)           Contemporaneous herewith, all fees and other amounts due and
payable to them on or prior to the Second Amendment Effective Date, and to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket fees and expenses (including the reasonable and documented legal
fees and expenses of Hunton & Williams LLP, counsel to Administrative Agent)
required to be reimbursed or paid by Borrower under this Amendment and the
Credit Agreement; provided that an invoice for all such fees shall be received
by Borrower at least one (1) Business Day prior to the Second Amendment
Effective Date.

 

SECTION 7.                  Reaffirmation.

 

(a)           To induce the Lenders party hereto and Administrative Agent to
enter into this Amendment, each of the Credit Parties hereby acknowledges and
reaffirms its obligations under each Credit Document to which it is a party, in
each case, as amended, restated, supplemented or otherwise modified prior to or
as of the date hereof (collectively, the “Reaffirmed Documents”). Each Credit
Party acknowledges and agrees that each of the Credit Documents to which it is a
party or otherwise bound shall continue in full force and effect, that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

 



 4 

 



 

(b)           In furtherance of the foregoing Section 7(a), each Credit Party,
in its capacity as a Guarantor under any Guaranty to which it is a party (in
such capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of
the Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby (i)
confirms that each Credit Document to which it is a party or is otherwise bound
will continue to guarantee to the fullest extent possible in accordance with the
Credit Documents, the payment and performance of the Guaranteed Obligations,
including the payment and performance of all such applicable Guaranteed
Obligations that are joint and several obligations of each Guarantor now or
hereafter existing; (ii) acknowledges and agrees that its Guaranty and each of
the Credit Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and (iii) acknowledges, agrees and warrants for
the benefit of the Administrative Agent and each Beneficiary that there are no
rights of set-off or counterclaim, nor any defenses of any kind, whether legal,
equitable or otherwise, that would enable such Reaffirming Loan Guarantor to
avoid or delay timely performance of its obligations under the Credit Documents.

 

(c)           Each Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Credit Document
to consent to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendment, consent or waiver of the terms of the
Credit Agreement.

 

SECTION 8.                   Miscellaneous Provisions.

 

(a)           Ratification. This Amendment is limited to the matters specified
herein and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.

 

(b)           Governing Law; Submission to Jurisdiction, Etc. Sections 10.14,
10.15 and 10.16 of the Credit Agreement are incorporated by reference herein as
if such Sections appeared herein, mutatis mutandis.

  

(c)           Severability. Section 10.11 of the Credit Agreement is
incorporated by reference herein as if such Section appeared herein, mutatis
mutandis.

 

(d)           Counterparts; Headings. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. The Administrative Agent may also require that
signatures delivered by telecopier, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of this Amendment
or signature delivered by telecopier, .pdf or other electronic imaging means.
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Amendment.

 



 5 

 



 

(e)           Costs and Expenses. The Borrower hereby agrees to pay and
reimburse the Administrative Agent and the Lead Arranger for their respective
reasonable and documented out-of-pocket expenses in connection with the
negotiation, preparation, syndication and execution and delivery of this
Amendment, including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and the Lead Arranger, all in accordance
with Section 10.02 of the Credit Agreement.

 

[Remainder of page intentionally blank]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written. 





        BORROWER: PRIORITY HOLDINGS, LLC             By: /s/ John V. Priore     
Name: John V. Priore     Title: CEO            CREDIT PARTIES:

PIPELINE CYNERGY HOLDINGS, LLC 

            By: /s/ John V. Priore      Name: John V. Priore     Title: CEO     
       

PRIORITY INSTITUTIONAL PARTNER SERVICES LLC 

            By: /s/ John V. Priore      Name: John V. Priore     Title: CEO     
       

PRIORITY PAYMENT SYSTEMS HOLDINGS LLC 

            By: /s/ John V. Priore     Name: John V. Priore     Title: CEO      
     

PRIORITY PAYMENT SYSTEMS LLC 

            By: /s/ John V. Priore     Name: John V. Priore     Title: CEO   

 



 

 



 

FINCOR SYSTEMS LLC             By: /s/ John V. Priore     Name: John V. Priore  
  Title: CEO              PIPELINE CYNERGY INC.             By: /s/ John V.
Priore     Name: John V. Priore     Title: CEO              CYNERGY HOLDINGS,
LLC           By: /s/ John V. Priore     Name: John V. Priore     Title: CEO   
          CYNERGY DATA, LLC             By: /s/ John V. Priore     Name: John V.
Priore     Title: CEO              PRIORITY PAYMENT EXPRESS SYSTEMS LLC        
  By: /s/ John V. Priore     Name: John V. Priore     Title: CEO   

 



 

 



        ADMINISTRATIVE AGENT:

GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. 

            By: /s/ Stephen W. Hipp      Name: Stephen W. Hipp     Title: Senior
Vice President            LENDERS:

GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC. 

            By: /s/ Stephen W. Hipp      Name: Stephen W. Hipp     Title: Senior
Vice President   





 

 

